DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed June 3, 2022, has been received and entered.
Claim 8 is cancelled.
Claims 1-7 and 9-12 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 (and claims 9-12, amended to depend from claim 1), in the reply filed on June 3, 2022, is acknowledged.
Claims 1-7 and 9-12 are examined on the merits.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 is objected to because the recitation “derivation” appears to include a typographical error and should be replaced with the word “deviation.”  The word “deviation” is used at many instances in the specification with respect to accuracy as recited in the claim.  For example, paragraph [0020] of the specification states, “accuracy of ±15% deviation from the results.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the recitation “wherein peptide fragments of two or more types of monoclonal antibodies obtained from the same biological sample are simultaneously quantified” in lines 6-8 of the claim.  First, it is confusing that it sets forth that two or more types of monoclonal antibodies are obtained from the same biological sample since there is no prior recitation that the immobilized monoclonal antibodies of the first step (lines 2-4) include monoclonal antibodies obtained from a biological sample or multiple biological samples.  Second, it is unclear how the “peptide fragments” of line 7 relate to the “peptide fragment” (a single peptide fragment) that is detected (lines 5-6).  It is unclear whether the “peptide fragments” that are simultaneously quantified are distinct from the peptide fragment detected via LC-MS as recited in lines 5-6 of the claim.  It is unclear whether the simultaneously quantified peptide fragments include the peptide fragment that is detected via LC-MS as recited in lines 5-6 of the claim.  It is unclear whether one, some, or all of the simultaneously quantified peptide fragments include an amino acid sequence derived from the Fab region of a monoclonal antibody.  Since claim 1 is indefinite, then its dependent claims, claims 2-7 and 9-12, are rendered indefinite.  Therefore, claims 1-7 and 9-12 must be rejected under 35 U.S.C. 112(b).
Claim 2 is indefinite because it is unclear how the concentration of each of the two or more types of monoclonal antibodies “in a biological sample” relates to parent claim 1.  In reciting “a biological sample” in claim 2, it is unclear whether it is referring to “the same biological sample” of parent claim 1 from which two or more types of monoclonal antibodies were obtained.  It is unclear whether claim 2 is referring to the concentration of each of the two or more types of monoclonal antibodies when the monoclonal antibodies were obtained from the same biological sample.
Claim 3 is rendered indefinite by the recitation “the results of simultaneous quantification of the two or more types of monoclonal antibodies.”  Parent claim 1 does not recite “simultaneous quantification of the two or more types of monoclonal antibodies,” and instead recites simultaneous quantification of peptide fragments of two or more types of monoclonal antibodies.  Parent claim 1 does not correlate the quantity of the peptide fragments to the quantity of the two or more types of monoclonal antibodies.  Therefore, “the results of simultaneous quantification of the two or more types of monoclonal antibodies” lacks antecedent basis. 
Claim 4 is indefinite because it is unclear how it relates to the immobilized monoclonal antibodies (as recited in lines 2-4) or the “two or more types of monoclonal antibodies obtained from the same biological sample” (as recited in lines 7-8) of parent claim 1.  It is unclear whether the simultaneously quantified monoclonal antibodies of claim 4 are directed to the immobilized antibodies of parent claim 1, the “two or more types of monoclonal antibodies obtained from the same biological sample” for which peptide fragments thereof are simultaneously quantified of parent claim 1, or other monoclonal antibodies.
.  
Claim 5-7 and 10-12 are rendered indefinite by the recitation “the monoclonal antibodies.”  It is unclear whether they are referring to the immobilized monoclonal antibodies (as recited in lines 2-4) or the “two or more types of monoclonal antibodies obtained from the same biological sample” (as recited in lines 7-8) of parent claim 1.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear whether the human antibodies, the humanized antibodies, the chimeric antibodies, and the antibody-body complex must be the antibodies recited after each recitation of “such as.” 
Claim 9 is rendered indefinite by the recitation “stable results of quantification.”  The definition of this term is unclear.  It is unclear what is required for the results of quantification to be considered “stable.”
Claims 10-12 are rendered indefinite by the recitation “a peptide fragment to be measured.”  In using the phrase “to be,” it is unclear whether the claim requires that the recited peptide fragment (comprising the amino acid sequence) must be measured.  It does not make clear that the peptide fragment is measured, and there is no recitation thereafter that the peptide fragment is measured or a step is performed that reads on the peptide fragment being measured.  Additionally, it is unclear how the peptide fragment of each of claims 10-12 relates to the second step of parent claim 1.  In particular, it is unclear whether the peptide fragment of each of claims 10-12 is the “peptide fragment including an amino acid sequence derived from the Fab region of the monoclonal antibodies via liquid chromatography-mass spectrometry (LC-MS)” and/or is amongst the “peptide fragments of two or more types of monoclonal antibodies obtained from the same biological sample” which are simultaneously quantified in parent claim 1.  

Claim Interpretation
	Claim 1 is interpreted as follows:
	A method comprising:
	bringing a porous body in which monoclonal antibodies to be measured are immobilized in pores into contact with nanoparticles on which proteases are immobilized in a liquid to perform selective proteolysis of the monoclonal antibodies, wherein the monoclonal antibodies are two or more types of monoclonal antibodies obtained from the same biological sample;
	detecting and simultaneously quantifying peptide fragments of the monoclonal antibodies via liquid chromatography-mass spectrometry (LC-MS), wherein each peptide fragment includes an amino acid sequence derived from the Fab region of the monoclonal antibody, and wherein the peptide fragments are obtained from two or more types of monoclonal antibodies.

	Claim 10 is interpreted as requiring that the monoclonal antibodies (of which peptide fragments are simultaneously detected and quantified) include Cetuximab, and that the peptide fragments include a peptide fragment comprising the amino acid sequence as shown in SEQ ID NO: 3.
Claim 11 is interpreted as requiring that the monoclonal antibodies (of which peptide fragments are simultaneously detected and quantified) include Rituximab, and that the peptide fragments include a peptide fragment comprising the amino acid sequence as shown in SEQ ID NO: 6.
Claim 12 is interpreted as requiring that the monoclonal antibodies (of which peptide fragments are simultaneously detected and quantified) include Brentuximab vedotin, and that the peptide fragments include a peptide fragment comprising the amino acid sequence as shown in SEQ ID NO: 9.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimadzu (Application News, No. C148A. Bunseki Keisoku Jigyobu Global Application Kaihatsu Center. 2017. Published March 13, 2017. Listed on IDS filed 9/12/19) in view of Iwamoto 2015 (Analytical Methods. 2015. 7: 9177-9183. Including Supplementary Information) and Iwamoto 2014 (Analyst. 2014. 139: 576-580. Listed on IDS filed 9/12/19).
Shimadzu discloses performing the nSMOL method which is a method in which the IgG fraction in the plasma is collected by Protein A beads through the Fc region of IgG, and the antibody drug can be proteolyzed selectively in the variable region by trypsin in a nanoparticle (page 1 of Machine Translation, last paragraph).  Shimadzu further states that the nSMOL method also enables accurate quantification of multiple antibodies in a single analysis (page 2 of Machine Translation, first paragraph).  In their conclusion, it is stated that by mixing multiple antibody drugs with plasma and quantitatively analyzing by the nSMOL method, calibration curves for multiple antibody drugs can be prepared by one analysis (page 4 of Machine Translation, last paragraph).  Thus Shimadzu discloses a method comprising bringing Protein A beads on which multiple antibodies to be measured are immobilized, into contact with a nanoparticle comprising trypsin (reading on a protease) to perform selective proteolysis of the antibodies, wherein the multiple antibodies are obtained from plasma (reading on ‘the same biological sample’). 
LCMS (i.e. liquid chromatography-mass spectrometry) analysis conditions are provided (page 2 of Machine Translation, middle of page).  A table shows quantitative peptide for multiplex analysis, listing the peptide fragments for the antibodies Brentuximab vedotin, Rituximab, and Cetuximab (page 2 of Machine Translation, table at bottom of page).  These antibodies are recited in instant claim 7 as multiple types of antibodies.  Therefore, the multiple antibodies taught in Shimadzu are multiple types of monoclonal antibodies, and Shimadzu discloses detecting and simultaneously quantifying peptide fragments of multiple types of monoclonal antibodies via liquid chromatography-mass spectrometry (LC-MS).
In sum, Shimadzu is comparable to the claimed invention in that Shimadzu discloses a method comprising:
bringing Protein A beads on which monoclonal antibodies to be measured are immobilized, into contact with a nanoparticle comprising trypsin (reading on a protease) to perform selective proteolysis of the monoclonal antibodies, wherein the monoclonal antibodies are multiple types of monoclonal antibodies obtained from plasma (reading on ‘the same biological sample’);
detecting and simultaneously quantifying peptide fragments of the multiple types of monoclonal antibodies via liquid chromatography-mass spectrometry (LC-MS).

Shimadzu differs from the claimed invention in that Shimadzu does not expressly disclose that the monoclonal antibodies are immobilized in pores of a porous body; multiple nanoparticles on which trypsin (reading on proteases) are immobilized in a liquid are contacted with the porous body; and the detected peptide fragments each include an amino acid sequence derived from the Fab region of the monoclonal antibody.
Iwamoto 2015 explains the nSMOL (nano-surface and molecular-orientation limited) method as being a novel method for selective proteolysis in the Fab region by limited protease access to the substrate (page 9178, left column, last paragraph), in which there is selective detection of antibody Fab (abstract).  The nSMOL method is disclosed as being based on the following features:  (1) protease reaction on the nanoparticle surface with retaining protease activity; (2) antibody Fc immobilization onto the resin via protein A/G, such that the Fab is oriented outward to the solution; and (3) Fab-selective limited proteolysis by making use of the difference of the protease nanoparticle diameter (200 nm) and the antibody resin pore size (100 nm) (page 9178, left column, last paragraph).  In the study performed using the nSMOL method, Iwamoto 2015 discloses that the monoclonal antibody trastuzumab was collected with a Protein A resin in Tris-HCl, and then nSMOL proteolysis was carried out using trypsin-immobilized on FG beads which are nanoparticles (abstract; page 9178, right column, second and third paragraphs).   
Iwamoto 2014 also discloses the nSMOL method, disclosing the same features as discussed in Iwamoto 2015 (page 577, left column, last paragraph).  The conceptual representation of nSMOL proteolysis is illustrated in Figure 1 (page 577, left column, last paragraph; legend of Figure 1), which shows that the antibodies are immobilized in the pores of the resin and that multiple trypsin molecules are immobilized on each nanoparticle.
Since Shimadzu uses the nSMOL method, it is obvious that Shimadzu incorporates the teachings regarding the nSMOL method as disclosed in Iwamoto 2015 and Iwamoto 2014.  Specifically, Shimadzu uses the same material, Protein A beads, as used in Iwamoto 2015, and thus it is obvious that each Protein A bead of Shimadzu reads on a porous body such that the monoclonal antibodies are immobilized in pores of the Protein A bead.  This is obvious since the immobilization of the monoclonal antibodies in the pores of the Protein A material is a feature of the nSMOL method, as supported by Iwamoto 2015 and Iwamoto 2014.  Further still, for performing the nSMOL proteolysis of Shimadzu, it is obvious that a plurality of nanoparticles on which a plurality of trypsin molecules are immobilized thereon is contacted with the Protein A beads (comprising pores in which the monoclonal antibodies are immobilized) in a liquid.  This is obvious because of the nSMOL proteolysis experimental conditions taught in Iwamoto 2015 which is the same technology of nSMOL proteolysis as in Shimadzu.  Further still, it is obvious that the peptide fragments detected and quantified via LC-MS in Shimadzu each include an amino acid sequence derived from the Fab region of the different types of monoclonal antibodies (Brentuximab vedotin, Rituximab, and Cetuximab) tested in Shimadzu.  This is obvious because Iwamoto 2015 and Iwamoto 2014 disclose that a feature of the nSMOL method is that the Fab region of the monoclonal antibodies is oriented outward to the solution such that there is Fab region-selective proteolysis; this signifies that the peptide fragments are derived from the Fab region.  
As such, Shimadzu in view of Iwamoto 2015 and Iwamoto 2014 renders obvious instant claims 1 and 4 (three different monoclonal antibodies, thus three types of monoclonal antibodies are simultaneously quantified).
Regarding instant claim 2, Shimadzu discloses that the lower limit of quantification is 0.58 µg/ml (page 4 of Machine Translation, last paragraph).  It is obvious that this signifies that the method of Shimadzu can be practiced in which the lowest concentration of each type of antibody (Brentuximab vedotin, Rituximab, and Cetuximab) is 0.58 µg/ml of the human plasma if provided with the Protein A beads.  The concentration of 0.58 µg/ml which falls in the claimed range of ‘between 0.5 and 300 µg/ml.’  Thus, instant claim 2 is rendered obvious.
Regarding instant claim 3, Shimadzu differs from the claimed invention in that Shimadzu does not expressly disclose that the results of the simultaneous quantification of the two or more types of monoclonal antibodies (in this case, Brentuximab vedotin, Rituximab, and Cetuximab) exhibit accuracy of ±15% deviation from the results attained when each of the monoclonal antibodies are quantified independently.  However, Shimadzu discloses that the accuracy and precision of the assay values of the three antibody drugs used in their study cleared the validation criteria in the FDA guidelines (page 4 of Machine Translation, last paragraph).  Since Shimadzu in view of Iwamoto 2015 and Iwamoto 2014 renders obvious the same steps, and since Shimadzu disclose that the accuracy cleared the validation criteria in FDA guidelines, then the simultaneous quantification of the three monoclonal antibodies necessarily exhibited the level of accuracy as recited in instant claim 3.  Therefore, instant claim 3 is rendered obvious.
Regarding instant claim 5, according to the instant specification, Brentuximab vedotin is an antibody-drug complex (page 12, paragraph [0036]).  Therefore, the monoclonal antibodies of Shimadzu include an antibody-drug complex, rendering obvious instant claim 5.
Regarding instant claims 6 and 7, as pointed out in the preceding paragraph, Brentuximab vedotin is an antibody-drug complex.  Instant claim 6 also recites Rituximab, Cetuximab, and Brentuximab as chimeric antibodies.  Therefore, the monoclonal antibodies of Shimadzu include two or more types of antibodies selected from chimeric antibodies and an antibody-drug complex, rendering obvious instant claims 6 and 7.   
Regarding instant claim 9, Shimadzu differs from the claimed invention in that Shimadzu does not expressly disclose that their method yields ‘stable results of quantification’ at 5°C for 48 hours after selective proteolysis.  However, Iwamoto 2015 studied the stability when performing the nSMOL method for LC-MS bioanalysis of the monoclonal antibody trastuzumab (abstract; page 9182, paragraph bridging left and right columns).  The processed sample stability at 4°C for 48 hours were demonstrated at the concentration of low quality control (LQC) and high quality control (HQC) (see page 9179, right column, first paragraph for abbreviations).  Table S7 of Iwamoto 2015 shows that accuracy for 2.93 µg/ml of trastuzumab was 91.2%, while the accuracy for 200 µg/ml of trastuzumab was 105.5% for processed sample stability at 4°C for 48 hours.  The Examiner is interpreting any high accuracy as reading on ‘stable’ as recited in instant claim 9.  Given the accuracy results at 4°C for 48 hours shown in Table S7 of Iwamoto 2015 for the nSMOL method conducted on another monoclonal antibody, it is obvious that similar accuracy results at 5°C (which is close to 4°C) for 48 hours after selective proteolysis would have been obtained when performing the method of Shimadzu.  Similar accuracy results would have been expected because Shimadzu relies on the same nSMOL method as disclosed in Iwamoto 2015.  A high accuracy at 5°C for 48 hours after selective proteolysis is being interpreted as reading on ‘stable results of quantification’ of instant claim 9.  Therefore, Shimadzu in view of Iwamoto 2015 and Iwamoto 2014 renders obvious instant claim 9.  
Regarding instant claim 10, Shimadzu teaches that the peptide fragment that is quantified of Cetuximab is SQVFFK (page 2 of Machine Translation, bottom table; see also Table on first page of the reference for clearer image), which is the same sequence as SEQ ID NO: 3 of instant claim 10.  Therefore, instant claim 10 is rendered obvious.
Regarding instant claim 12, Shimadzu teaches that the peptide fragment that is quantified of Brentuximab vedotin is VLIYAASNLESGIPAR (page 2 of Machine Translation, bottom table; see also Table on first page of the reference for clearer image), which is the same sequence as SEQ ID NO: 9 of instant claim 12.  Therefore, instant claim 12 is rendered obvious.
A holding of obviousness is clearly required.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shimadzu, Iwamoto 2015, and Iwamoto 2014 as applied to claims 1-7, 9, 10, and 12 above, and further in view of Mekhssian (Bioanalysis. 2014. 6(13): 1767-1779).  
As discussed above, Shimadzu in view of Iwamoto 2015 and Iwamoto 2014 renders obvious claims 1-7, 9, 10, and 12.  The references differ from claim 11 in that they do not expressly disclose that one of the peptide fragments that is detected and simultaneously quantified via LC-MS (wherein each peptide fragment includes an amino acid sequence derived from the Fab region of the monoclonal antibody) is a peptide fragment comprising the amino acid sequence as shown in SEQ ID NO: 6.
Mekhssian discloses using liquid chromatography-mass spectrometry (LC-MS), particularly liquid chromatography-high resolution mass spectrometry (LC-HRMS), for the bioanalysis of monoclonal antibodies in biological matrices (abstract).  For quantification of large proteins such as monoclonal antibodies in biological fluids by LC-MS, the most common approach is to digest the proteins to smaller peptides and to analyze one or multiple surrogate peptides that represent the intact proteins for quantification (page 1767, right column).  Mekhssian states, “It is of utmost importance to choose appropriate surrogate peptides to ensure the specificity, sensitivity and reproducibility of the assay.  Generally, the surrogate peptides selected for quantification are unique to the specific target proteins and do not exist endogenously in the biological matrix of interest” (paragraph bridging pages 1767 and 1768).  
In light of this discussion, Mekhssian discloses a novel dual-peptide targeted method for quantifying Rituximab in human plasma samples using LC-HRMS in multiple reaction monitoring (MRM) mode (page 1768, left column, last paragraph).  The quantification approach uses two surrogate peptides from the variable domains in the light and heavy chains of Rituximab to achieve an increased confidence in the structural integrity of the antibody and better reliability of the quantification data obtained in the assay (page 1768, right column, first paragraph).  In the study, Rituximab was added to human plasma and the samples were digested with trypsin (page 1768, last paragraph through page 1769, second paragraph).  Samples were injected for LC-MS analysis (page 1769, last paragraph through page 1770, first paragraph).  Quantitative LC-HRMS (page 1770, left column, first and second full paragraphs) and qualitative LC-HRMS for peptide mapping (page 1770, paragraph bridging left and right columns) were performed.  
Since their bioanalytical method was developed in human plasma, Mekhssian states that the selection of surrogate peptides should be limited to the variable regions of the Fab fragments, to avoid any interference from endogenous human immunoglobulins found in plasma (page 1770, right column, second paragraph).  Therefore, Mekhssian performed a selection of surrogate peptides that included generating a list of candidate peptides and performing peptide mapping experiments using trypsin digestion of Rituximab in order to identify the specific peptides with the most signal intensity by MS (page 1770, right column, second paragraph).  Based on favorable LC-HRMS characteristics such as good chromatographic retention, efficient ionization and fragmentation, two surrogate peptides were identified as shown in Table 1 (page 1770, right column, second paragraph).  The surrogate peptide from the heavy chain of Rituximab is GLEWIGAIYPGNGDTSYNQK (Table 1 on page 1769) which is the same amino acid sequence as that of SEQ ID NO: 6 of instant claim 11.  Since this surrogate peptide is limited to the variable regions of the Fab fragments, then it reads on a peptide fragment including an amino acid sequence derived from the Fab region of Rituximab.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to detect and quantify a peptide GLEWIGAIYPGNGDTSYNQK as a peptide of Rituximab when practicing the method rendered obvious by Shimadzu in view of Iwamoto 2015 and Iwamoto 2014, for the predictable result of detecting and quantifying Rituximab.  One of ordinary skill in the art would have been motivated to do this because the peptide GLEWIGAIYPGNGDTSYNQK was selected by Mekhssian as one of two surrogate peptides for detection and quantification of Rituximab by LC-MS when Rituximab in human plasma is subjected to trypsin proteolysis to obtain peptides for quantification using LC-MS, wherein the two surrogate peptides were selected from a list of candidate peptides on the basis of being limited to the variable regions of the Fab fragments to avoid any interference from endogenous human immunoglobulins found in plasma, signal intensity by MS, and favorable LC-HRMS (a form of LC-MS) characteristics such as good chromatographic retention, efficient ionization and fragmentation (page 1770, right column, second paragraph).  These are advantages that would have been sought for the invention rendered obvious by Shimadzu in view of Iwamoto 2015 and Iwamoto 2014 in which the antibodies are collected from plasma, trypsin proteolysis is performed, and LC-MS is used.  Mekhssian emphasizes the importance of choosing appropriate surrogate peptides to ensure the specificity, sensitivity, and reproducibility of an assay involving the quantification of large proteins (e.g. monoclonal antibodies) in biological fluids by LC-MS (page 1767, right column), and this would have motivated the skilled artisan to select one of the two surrogate peptides selected from candidate peptides from Rituximab through the screening process by Mekhssian, when performing the method rendered obvious by Shimadzu, Iwamoto 2015, and Iwamoto 2014.  
There would have been a reasonable expectation of detecting and quantifying the peptide GLEWIGAIYPGNGDTSYNQK for Rituximab when performing the method rendered obvious by Shimadzu in view of Iwamoto 2015 and Iwamoto 2014 since Mekhssian discloses this peptide as a suitable selected peptide of Rituximab for quantification of Rituximab by LC-MS in which Rituximab is subjected to proteolysis by trypsin, which pertains to Shimadzu in which Rituximab obtained from plasma is subjected to proteolysis using trypsin and the peptides are quantified using LC-MS.  Additionally, there would have been a reasonable expectation of success since the peptide GLEWIGAIYPGNGDTSYNQK is of the variable regions of the Fab fragments of Rituximab (page 1770, right column, second paragraph of Mekhssian), and thus is directed to a peptide of the Fab region that is detected by the nSMOL process of Shimadzu, Iwamoto 2015, and Iwamoto 2014 (see page 577, left column, second and third paragraphs of Iwamoto 2015).
Therefore, instant claim 11 is rendered obvious.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto 2016 (Clinical Pharmacology & Biopharmaceutics. 2016. 5(4): 1000164. 9 pages. Listed on IDS filed 9/12/19) in view of Iwamoto 2014 (Analyst. 2014. 139: 576-580. Listed on IDS filed 9/12/19).
Iwamoto 2016 discloses nano-surface and molecular-orientation limited (nSMOL) proteolysis which is useful for liquid chromatography-mass spectrometry (LCMS) bioanalysis of many kinds of antibody drugs (Abstract, Background paragraph), and is a sensitive and selective analytical method for broadly applicable to regulated LCMS bioanalysis of monoclonal antibodies (mAb) (page 2, left column, first paragraph).  
Part of the study performed by Iwamoto 2016 included developing a multiplex nSMOL assay in which a mixed standard set of Brentuximab vedotin, Rituximab, and Cetuximab in plasma from 0.586 to 300 µg/ml was prepared (page 3, left column, second paragraph).  These three antibodies are recited in instant claim 7 as monoclonal antibodies that are multiple types of antibodies.  
Regarding the nSMOL method itself, Iwamoto 2016 discloses that nSMOL is Fab-selective limited proteolysis which consists of the difference of protease nanoparticle diameter (200 nm) and antibody resin pore diameter (100 nm) (Abstract, Methods paragraph).  For limited proteolysis of antibody, Protein A resin (pore: 100 nm) slurry was added to plasma including monoclonal antibody, and the antibody Fc region was immobilized to the resin (Abstract, Methods paragraph).  Since the Protein resin is recited with a pore size, then the Protein A resin reads on a ‘porous body.’  The antibody-immobilized resin was washed with PBS, and limited proteolysis was performed with trypsin-conjugated FG beads (diameter: 200 nm) (Abstract, Methods paragraph).  Since the diameter of the FG beads is 200 nm, then they read on nanoparticles.  Therefore, in performing the multiplex nSMOL assay, Iwamoto 2016 discloses bringing Protein A resin on which the three monoclonal antibodies (Brentuximab vedotin, Rituximab, and Cetuximab) to be measured are immobilized, into contact with trypsin-conjugated FG beads (reading on nanoparticles on which trypsin, reading on a protease, is immobilized) in PBS (reading on a liquid) to perform selective proteolysis of the monoclonal antibodies, wherein the monoclonal antibodies are multiple types of monoclonal antibodies obtained from plasma (reading on ‘the same biological sample’).
Then for the LC-MS/MS method of the multiplex nSMOL assay, signature peptides as shown in Table 8 were used for quantification of each of the three monoclonal antibodies (paragraph bridging pages 7 and 8).  Since the proteolysis is Fab-selective limited proteolysis making it possible to collect monoclonal antibody signature peptides including complementarity-determining region (CDR) domain (page 8, right column, second paragraph), then the signature peptides quantified by LC-MS/MS are peptide fragments each including an amino acid sequence derived from the Fab region of the monoclonal antibodies.   
In sum, Iwamoto 2016 is comparable to the claimed invention since its multiplex nSMOL assay reads on a method comprising
bringing a porous body (Protein A resin) to which monoclonal antibodies ( to be measured are immobilized into contact with nanoparticles on which proteases are immobilized (trypsin-conjugated FG beads) in a liquid to perform selective proteolysis of the monoclonal antibodies (Brentuximab vedotin, Rituximab, and Cetuximab), wherein the monoclonal antibodies are multiple types of monoclonal antibodies obtained from the same biological sample (plasma); 
detecting and simultaneously quantifying peptide fragments (the signature peptides of Table 8) of the monoclonal antibodies via LC-MS, wherein each peptide fragment includes an amino acid sequence derived from the Fab region of the monoclonal antibody, and wherein the peptide fragments are obtained from multiple types of monoclonal antibodies (Brentuximab vedotin, Rituximab, and Cetuximab).

Iwamoto 2016 differs from the claimed invention in that Iwamoto 2016 does not expressly disclose that the monoclonal antibodies are immobilized in the pores of the Protein A resin (reading on ‘porous body’).
Iwamoto 2014 also discloses the nSMOL method (page 577, left column, last paragraph).  The conceptual representation of nSMOL proteolysis is illustrated in Figure 1 (page 577, left column, last paragraph; legend of Figure 1), which shows that the antibodies are immobilized in the pores of the resin and that multiple trypsin molecules are immobilized on each nanoparticle.
Since Iwamoto 2016 uses nSMOL proteolysis, it is obvious that Shimadzu incorporates the teachings regarding nSMOL proteolysis as disclosed in Iwamoto 2014.  Thus it is obvious that the monoclonal antibodies are immobilized in the pores of the Protein A resin when performing the method of Iwamoto 2016.  This is obvious since the immobilization of the monoclonal antibodies in the pores of the resin is a feature of the nSMOL method, as supported by Iwamoto 2014.  As such, Iwamoto 2016 in view of Iwamoto 2014 renders obvious instant claims 1 and 4 (three different monoclonal antibodies, thus three types of monoclonal antibodies are simultaneously quantified).
Regarding instant claim 2, Iwamoto 2016 discloses that they prepared the mixed standard set of Brentuximab vedotin, Rituximab, and Cetuximab in plasma from 0.586 to 300 µg/ml (page 3, left column, second paragraph).  The range of from 0.586 to 300 µg/ml overlaps with the range of ‘between 0.5 and 300 µg/ml” of instant claim 2.  Therefore, instant claim 2 is rendered obvious.
Regarding instant claim 3, Iwamoto 2016 discloses for the multiplex nSMOL assay, for the control subject, single standards of each of the three antibodies were prepared (page 3, left column, second paragraph).  The assay verification was carried out using low quality control (LQC), middle quality control (MQC), and high quality control (HQC) samples of each antibody concentration sample (page 3, left column, second paragraph).  Table 9 of Iwamoto 2016 provides precision and accuracy of mixed quality control (QC) samples containing Brentuximab vedotin, Cetuximab, and Rituximab, showing multiplex and single calculations (page 8).  The accuracies for Brentuximab vedotin, Cetuximab, and Rituximab were 99.2%, 97.5%, and 101%, respectively (Table 9 on page 8).  Thus the accuracies of the multiplex calculations deviate by less than 15% from the results attained for the single calculations.  As such, instant claim 3 is rendered obvious.
Regarding instant claim 5,  Iwamoto 2016 discloses that Brentuximab vedotin is an antibody-drug conjugate (ADC) (page 1, left column, first paragraph) which reads on an ‘antibody-drug complex.’  Therefore, instant claim 5 is rendered obvious.
Regarding instant claims 6 and 7, as pointed out in the preceding paragraph, Brentuximab vedotin reads on an antibody-drug complex.  Iwamoto 2016 also discloses that Brentuximab vedotin, Rituximab, and Cetuximab are chimeric monoclonal antibodies (page 6, last paragraph).  Therefore, the monoclonal antibodies of the multiplex nSMOL assay include multiple types of antibodies selected from chimeric antibodies and an antibody-drug complex.  Thus instant claims 6 and 7 are rendered obvious.
Regarding instant claim 9, Iwamoto 2016 evaluated the stability of the analyte in matrix for the nSMOL assay (page 6, right column, second paragraph; Table 7 on page 7), which was part of full validation of Brentuximab vedotin in plasma using the nSMOL method (paragraph bridging pages 2 and 3).  Post-preparative sample stability at 5°C for 48 hours was demonstrated at the low quality control (LQC) and high quality control (HQC) concentrations (page 6, right column, second paragraph).  The processed sample stability at 5°C for 48 hours had accuracies of 104% and 102% for the LQC and HQC concentrations, respectively (page 6, right column, second paragraph; Table 7 on page 7).  Given these accuracies for the nSMOL assay for Brentuximab vedotin in plasma, similar high accuracies would have been expected for the nSMOL assay for the three monoclonal antibodies in the same plasma sample.  High accuracies at 5°C for 48 hours are interpreted by the Examiner to read on ‘stable results of quantification.’  Therefore, instant claim 9 is rendered obvious.
Regarding instant claim 10, Iwamoto 2016 lists the signature peptide SQVFFK for quantification of Cetuximab (Table 8 on page 8), which is the amino acid sequence as shown in SEQ ID NO: 3 on instant claim 10.  Therefore, instant claim 10 is rendered obvious.
Regarding instant claim 11, Iwamoto 2016 lists the signature peptide GLEWIGAIYPG NGDTSYNQK for quantification of Rituximab (Table 8 on page 8), which is the amino acid sequence as shown in SEQ ID NO: 6 on instant claim 11.  Therefore, instant claim 11 is rendered obvious.
Regarding instant claim 12, Iwamoto 2016 lists the signature peptide VLIYAASNLESG IPAR for quantification of Brentuximab vedotin (Table 8 on page 8), which is the amino acid sequence as shown in SEQ ID NO: 9 on instant claim 12.  Therefore, instant claim 12 is rendered obvious.
A holding of obviousness is clearly required.

Claims 1, 3, 4, 6, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (WO 2015/033479. English equivalent US 2016/0252522 cited below. Both listed on IDS filed 9/12/19) in view of Jiang (Analytical Chemistry. 2013. 85: 9859-9867. Listed on IDS filed 9/12/19).
Shimada discloses a method for preparing peptide fragments by site-selectively proteolyzing a protein, such as an antibody, using a protease (paragraph [0003]).  The method comprises immobilizing a substrate protein (to be proteolyzed) in pores of a porous body (paragraph [0027]).  The porous body having the substrate protein immobilized thereon is brought, in a liquid, into contact with fine particles having a protease immobilized on a surface thereof (paragraph [0027]).  Figure 1 shows a conceptual diagram for illustrating the protease proteolysis in which protease 15 are immobilized on the surface of fine particles 10 (paragraphs [0027]-[0028]).  It is evident from Figure 1 that a plurality of the protease molecules is immobilized on the fine particle 10, and that a plurality of antibodies 25 is immobilized in each pore 29 of the porous body 20.  The substrate protein is preferably an antibody that can site-specifically bind into the pores of the porous body at the Fc domain of the antibody to allow the Fab domain of the antibody to be subjected to selective proteolysis (paragraph [0034]).  A monoclonal antibody is preferred for the antibody (paragraph [0034]).  Therefore, Shimada discloses a step comparable to the first step of instant claim 1 since Shimada discloses bringing a porous body in which monoclonal antibodies are immobilized in pores in contact with fine particles on which proteases are immobilized in a liquid to perform selective proteolysis of the monoclonal antibodies.   
Additionally, Shimada discloses the average particle diameter D1 of the fine particles 10 used in their invention, which include average particle diameters of preferably 100 nm or more and 120 nm or more (paragraph [0058]).  The upper limit of the average particle diameter of the fine particles is not particularly limited, but is preferably 1 µm or less, more preferably 500 nm or less, and further preferably 300 nm or less (paragraph [0058]).  Moreover, the examples in Shimada use nanometer-sized fine particles for protease immobilization (paragraph [0105]).  Therefore, the fine particles can be fine particles that read on nanoparticles (due to the diameters in hundreds of nanometers).  As such, Shimada further discloses an additional limitation of the first step of instant claim 1.  
Shimada discloses that a sample (e.g., a specimen such as blood) containing a substrate protein is used to prepare the peptide fragments (paragraph [0074]).  Additionally, when discussing the antibodies, Shimada points out the need for quantitating the concentrations of the antibodies in blood in clinical trials (paragraph [0034]).  Since blood reads on a biological sample, then Shimada discloses that the monoclonal antibody of the method is obtained from a biological sample, thereby being comparable to a limitation of instant claim 1.
In an aspect of the Shimada invention, the Fab domain of the monoclonal antibody can be subjected to site-selective protease proteolysis to obtain peptide fragments, and the antibody can be identified and quantitated by mass spectrometry of the obtained peptide fragments (paragraph [0035]).  Since the Fab domain is subjected to selective proteolysis to obtain the peptide fragments, then the peptide fragments each include an amino acid sequence derived from the Fab region of the monoclonal antibody.  The peptide fragments derived from the variable region of the antibody are detected to identify (detect) or quantitate the antibody (paragraph [0035]).  That is, the peptide fragments derived from the antibody are directly measured (paragraph [0035]).  Moreover, the concentrations of the peptide fragments in the sample are calculated when performing the mass spectrometry (paragraph [0087]).  Additionally, discloses performing liquid chromatography-mass spectrometry (LC/MS) (paragraph [0084]).  LC-MS is also used as the mass spectrometry performed in their examples involving the monoclonal antibody Trastuzumab (paragraph [0121]).  Therefore, Shimada discloses a step comparable to the second step of instant claim 1 since Shimada discloses detecting and quantifying peptide fragments of the immobilized monoclonal antibodies via LC-MS, wherein each peptide fragment includes an amino acid sequence derived from the Fab region of the monoclonal antibody.
In sum, Shimada is comparable to the claimed invention in that Shimada discloses a method comprising:
bringing a porous body in which monoclonal antibodies are immobilized in pores in contact with nanoparticles on which proteases are immobilized in a liquid to perform selective proteolysis of the monoclonal antibodies; and
detecting and quantifying peptide fragments of the immobilized monoclonal antibodies via LC-MS, wherein each peptide fragment includes an amino acid sequence derived from the Fab region of the monoclonal antibody.

Shimada differs from the claimed invention in that Shimada does not expressly disclose that the monoclonal antibodies immobilized in the porous body are two or more types of monoclonal antibodies obtained from the same biological sample, such that the peptide fragments (which are detected and simultaneously quantified) are obtained from two or more types of monoclonal antibodies.
Shimada discloses examples of the monoclonal antibody as including human antibodies, humanized antibodies, and chimeric antibodies (paragraph [0034]).  These antibodies are recited in instant claim 6 as types of antibodies.  Shimada also discloses examples of chimeric antibodies as including rituximab and cetuximab (paragraph [0034]), which are recited in instant claim 7 amongst types of antibodies.
Jiang studied the simultaneous quantitation of coadministered therapeutic antibodies in cynomolgus monkey serum (abstract).  In particular, they developed and fully validated a liquid chromatography-triple quadrupole mass spectrometry (LC-MS/MS) assay for the simultaneous quantitation of two coadministered human monoclonal antibodies (mABs) in monkey serum (abstract).  The total serum proteins were denatured, reduced, alkylated, and trypsin-digested prior to direct analysis with LC-MS/MS for the quantitation of the peptides for the two coadministered human monoclonal antibodies in the monkey serum (paragraph bridging pages 9859 and 9860).  One unique peptide from each drug was quantified to represent the intact protein concentration (page 9866, las paragraph).  Jiang concluded that the robustness of the LC-MS/MS assay and the data agreement with the ligand binding data demonstrated that LC-MS/MS is a reliable and complementary approach for the quantitation of coadministered antibody drugs (abstract).  Additionally, good agreement between the results demonstrated the feasibility and reliability of LC-MS/MS for the absolute quantitation of codosed antibody drugs in serum for drug development (page 9860, first paragraph).  Jiang states that their method development strategy, sample processing protocol, and the LC-MS/MS conditions are general and may be applicable for quantitation of other monoclonal antibodies in biological matrices (page 9866, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have applied the method of Shimada to detecting and quantifying coadministered monoclonal antibodies in a sample of a subject (e.g. blood), for the predictable result of simultaneously quantifying coadministered monoclonal antibodies in the sample.  That is, it would have been obvious to have immobilized coadministered monoclonal antibodies in the pores of the porous body, wherein the coadministered monoclonal antibodies read on multiple types of monoclonal antibodies obtained from the same biological sample, and detected and simultaneously quantified peptide fragments of the coadministered monoclonal antibodies, wherein the peptide fragments are obtained from two ore more types of monoclonal antibodies, when practicing the method of Shimada.  One of ordinary skill in the art would have been motivated to do this because the simultaneous quantitation of coadministered monoclonal antibodies is sought, as pointed out by Jiang which speaks of quantitation of coadministered antibody drugs for drug development (e.g. paragraph bridging pages 9859 and 9860).  There would have been a reasonable expectation of immobilizing multiple types of monoclonal antibodies simultaneously, subjecting multiple types of monoclonal antibodies simultaneously to selective proteolysis to obtain peptide fragments, and detecting and quantifying peptide fragments of the multiple types of monoclonal antibodies via LC-MS when performing the method of Shimada since Jiang has demonstrated that a single sample comprising multiple types of monoclonal antibodies can undergo trypsin digestion to obtain peptides for quantifying coadministered monoclonal antibodies via LC-MS/MS, and since Shimada discloses that their invention can be performed on various monoclonal antibodies (e.g. human antibodies, humanized antibodies, chimeric antibodies; different antibodies within these subgroups).  Therefore, Shimada in view of Jiang renders obvious instant claim 1.
Regarding instant claim 3, the references do not expressly disclose that the results of quantitation of the multiple types of monoclonal antibodies exhibit accuracy of ±15% deviation from the results attained when each of the monoclonal antibodies are quantified independently.   
However, since Shimada in view of Jiang renders obvious the same steps, then the simultaneous quantitation of the multiple types of monoclonal antibodies necessarily exhibited the level of accuracy as recited in instant claim 3.  Therefore, instant claim 3 is rendered obvious.
	Regarding instant claim 4, in rendering obvious detecting and quantifying coadministered monoclonal antibodies in a sample, it would have been obvious to detect and quantify any number of coadministered monoclonal antibodies in a sample, such as three types of monoclonal antibodies.  The reasoning would be the same as set forth with respect to instant claim 1.  Therefore, instant claim 4 is rendered obvious.
Regarding instant claims 6 and 7,  Shimada discloses examples of the monoclonal antibody as including human antibodies, humanized antibodies, and chimeric antibodies (paragraph [0034]).  These antibodies are recited in instant claim 6 as types of antibodies.  Shimada also discloses examples of chimeric antibodies as including rituximab and cetuximab (paragraph [0034]), which are recited in instant claim 7 amongst types of antibodies.  Since these different monoclonal antibodies are taught in Shimada as being a suitable substrate protein, then it would have been obvious to perform the method of Shimada and Jiang with any combination of the monoclonal antibodies as the coadministered antibodies for detection in a single biological sample, including a combination comprising both Rituximab and Cetuximab.  Therefore, instant claims 6 and 7 are rendered obvious.
Regarding instant claims 10 and 11, Shimada discloses that the monoclonal antibody can be rituximab or cetuximab (paragraph [0034]).  Shimada in view of Jiang differs from instant claims 10 and 11 in that Shimada does not recite that the peptide fragments include a peptide fragment comprising the amino acid sequence as shown in SEQ ID NO: 3 (instant claim 10) or in SEQ ID NO: 6 (instant claim 11).  However, Shimada discloses at various instances using trypsin as the protease for performing the site-selective protease proteolysis (e.g. paragraphs [0050], [0053]), and trypsin is used in the examples of Shimada in which the monoclonal antibody trastuzumab is quantified (Experiment 4 on page 9; in particular, paragraph [0119]).  In the examples of the instant specification, Shimada discloses using trypsin as the protease (e.g. paragraph [0129]).  Therefore, Shimada in view of Jiang renders obvious an invention in which Cetuximab and/or Rituximab are amongst the coadministered monoclonal antibodies in a single sample for quantitation, wherein trypsin is the protease that is immobilized on the fine particles (nanoparticles).  
It is noted that the examples of the instant specification used trypsin as the immobilized protease (paragraph [0097] on page 27 of the instant specification).  When the invention was performed on Cetuximab in the examples, a peptide fragment having the amino acid sequence as shown in SEQ ID NO: 3 was obtained (paragraph [0104] on page 28 of the instant specification).  When the invention was performed on Rituximab in the examples, a peptide fragment having the amino acid sequence as shown in SEQ ID NO: 6 was obtained (paragraph [0120] on page 34 of the instant specification).  Therefore, in performing the method rendered obvious by Shimada in view of Jiang in which Cetuximab and/or Rituximab are amongst the immobilized monoclonal antibodies and the protease is trypsin, then the peptide fragments as obtained in the examples of the instant specification for Cetuximab and Rituximab had to have necessarily been obtained when the selective proteolysis is performed.  Therefore, when Cetuximab is amongst the monoclonal antibodies and trypsin is used as the protease when performing the method rendered obvious by Shimada in view of Jiang, a peptide fragment comprising the amino acid sequence as shown in SEQ ID NO: 3 had to have necessarily been obtained, thereby rendering obvious instant claim 10.  When Rituximab is amongst the monoclonal antibodies and trypsin is used as the protease when performing the method rendered obvious by Shimada in view of Jiang, a peptide fragment comprising the amino acid sequence as shown in SEQ ID NO: 6 had to have necessarily been obtained, thereby rendering obvious instant claim 11.
A holding of obviousness is required.  

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada and Jiang as applied to claims 1, 3, 4, 6, 7, 10, and 11 above, and further in view of Iwamoto 2015 (Analytical Methods. 2015. 7: 9177-9183. Including Supplementary Information).
As discussed above, Shimada in view of Jiang renders obvious claims 1, 3, 4, 6, 7, 10, and 11.  The references differ from claim 2 in that they do not expressly discloses that the concentration of each of the multiple types of monoclonal antibodies in a biological sample ranges between 0.5 and 300 µg/ml.  The references differ from claim 9 in that they do not expressly disclose that the method yields ‘stable results of quantification’ at 5°C for 48 hours after selective proteolysis.
Iwamoto 2015 explains the nSMOL (nano-surface and molecular-orientation limited) method as being a novel method for selective proteolysis in the Fab region by limited protease access to the substrate (page 9178, left column, last paragraph), in which there is selective detection of antibody Fab (abstract).  The nSMOL method is disclosed as being based on the following features:  (1) protease reaction on the nanoparticle surface with retaining protease activity; (2) antibody Fc immobilization onto the resin via protein A/G, such that the Fab is oriented outward to the solution; and (3) Fab-selective limited proteolysis by making use of the difference of the protease nanoparticle diameter (200 nm) and the antibody resin pore size (100 nm) (page 9178, left column, last paragraph).  In the study performed using the nSMOL method, Iwamoto 2015 discloses that the monoclonal antibody trastuzumab was collected with a Protein A resin in Tris-HCl, and then nSMOL proteolysis was carried out using trypsin-immobilized on FG beads which are nanoparticles (abstract; page 9178, right column, second and third paragraphs).  The nSMOL method of Iwamoto 2015 appears to speak to the same method as taught in Shimada when performed on monoclonal antibodies.
Additionally, Iwamoto 2015 studied the stability when performing the nSMOL method for LC-MS bioanalysis of the monoclonal antibody trastuzumab (abstract; page 9182, paragraph bridging left and right columns).  This was done for bioanalytical validation of trastuzumab in plasma by nSMOL analysis, wherein samples comprising various concentrations of the lower limit of quantification (LLOQ), low quality control (LQC), etc. were prepared (page 9179, paragraph bridging the left and right columns).  The processed sample stabilities at 4°C for 48 hours were demonstrated at the concentrations of low quality control (LQC) and high quality control (HQC) (see page 9179, right column, first paragraph for abbreviations).  Table S7 of Iwamoto 2015 shows that accuracy for 2.93 µg/ml of trastuzumab was 91.2%, while the accuracy for 200 µg/ml of trastuzumab was 105.5% for processed sample stability at 4°C for 48 hours.  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have performed stability studies, specifically those taught in Iwamoto 2015, when performing the method rendered obvious by Shimada and Jiang.  One of ordinary skill in the art would have been motivated to do this in order to obtain bioanalytical validation of the multiple types of monoclonal antibodies in a sample by the analysis performed by Shimada which is comparable to the nSMOL analysis performed by Iwamoto 2015.  In doing so, it would have been obvious to test teach of the multiple types of monoclonal antibodies at the concentrations taught for the stability studies tested in Iwamoto 2015, i.e. 2.93 µg/ml and 200 µg/ml.  These concentrations fall within the range of ‘between 0.5 and 300 µg/ml’ as recited in instant claim 2.  Therefore, instant claim 2 is rendered obvious.
The Examiner is interpreting any high accuracy as reading on ‘stable’ as recited in instant claim 9.  Additionally, given the accuracy results at 4°C for 48 hours shown in Table S7 of Iwamoto 2015 for the nSMOL method conducted on a monoclonal antibody (trastuzumab), it is obvious that similar accuracy results at 5°C (which is close to 4°C) for 48 hours after selective proteolysis would have been obtained when performing the method rendered obvious by Shimada and Jiang.  Similar accuracy results would have been expected because Shimada relies on method that is comparable to the nSMOL method as disclosed in Iwamoto 2015.  A high accuracy at 5°C for 48 hours after selective proteolysis is being interpreted by the Examiner as reading on ‘stable results of quantification’ of instant claim 9.  Therefore, Shimada, Jiang, and Iwamoto 2015 render obvious instant claim 9.  
A holding of obviousness is clearly required.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada and Jiang as applied to claims 1, 3, 4, 6, 7, 10, and 11 above, and further in view of Kaur (US 2012/0315645).
As discussed above, Shimada in view of Jiang renders obvious claims 1, 3, 4, 6, 7, 10, and 11.  The references differ from claim 5 in that they do not express that the monoclonal antibodies include an antibody-drug complex.  Additionally, Shimada in view of Jiang do not expressly disclose the antibody-drug complex embodiment of claim 6.
Kaur discloses detecting, characterizing, measuring, and quantitating human and humanized antibodies, and their conjugates (abstract).  In particular, in one embodiment the human or humanized antibodies are conjugated to drug moieties where antibody-drug conjugates are measured by the methods of their invention (paragraph [0015]).  Antibody-drug conjugates (ADC) are targeted anti-cancer therapeutics designed to reduce nonspecific toxicities and increase efficacy relative to conventional small molecule and antibody cancer chemotherapy (paragraph [0164]).  The invention of Kaur involves treating a biological sample comprising a human or humanized antibody with a digestive enzyme, such as trypsin, to form a digested antibody sample, and analyzing the digested antibody sample by mass spectrometry to detect one or more human framework peptides (claims 1 and 2 of Kaur).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included an antibody-drug conjugate (of human or humanized antibodies) amongst the multiple types of monoclonal antibodies that are quantified when performing the method rendered obvious by Shimada and Jiang.  One of ordinary skill in the art would have been motivated to do this since antibody-drug conjugates are known targeted anti-cancer therapeutics which would have been recognized for administration to subjects, and thus their quantification would have been desirable in drug development studies and performing bioanalytical studies.  There would have been a reasonable expectation of immobilizing, subjecting to proteolysis, and detecting peptide fragments of an antibody-drug conjugate (of human or humanized antibodies) since Shimada discloses that their invention can be practiced on various monoclonal antibodies, including human and humanized antibodies which are part of the antibody-drug conjugate (of human or humanized antibodies).  Therefore, instant claims 5 and 6 (antibody-drug complex) are rendered obvious.
A holding of obviousness is clearly required.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651